Case 1:18-cr-00266-RJL Document 6-1 Filed 09/18/19 Page 1 of 5




                  ATTACHMENT A
            Case 1:18-cr-00266-RJL Document 6-1 Filed 09/18/19 Page 2 of 5




                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attomey

                                                      District    o.f   Columbia


                                                      Judiciary Center
                                                      555 Fourth St.. N.W.
                                                      Washington, D.C. 20530




                                                    September 18,2019

David Bos, Esq.
Federal Public Defender
625 Indiana Avenue, NW, Suite 550
Washington, D.C. 20004

                      Re:    United States v. Delonte Brown,lS-266 (RJL)

Dear Mr. Bos:

       I am writing to provide you with Bates Stamped discovery and notice regarding the above-
captioned case consistent with Rule 16 of the Federal Rules of Criminal Procedure. Please contact
me should you client desire a plea offer.

I.     Discovery

       A.       Documents

       On September 12,2079, the government provided the below listed documents to you by
electronic mail. We are providing the same documents again and they are Bates Stamped 001-
040.
       １ ■ つ４




                Indictment (001).
                Judgment in U.S. v. Delonte Brown, case number 2019CTF010192 (002-003),
                Superior Court of the District of Columbia.
       3.       Judgment in U.S. v. Delonte Brown, case number 2019CMD010245 (004-005),
                Superior Court of the District of Columbia.
       4.       Judgment in U.S. v. Delonte Brown, case number 2019CF3011441 (006), Superior
                Court of the District of Columbia.
       5.       Judgment in U.S. v. Delonte Brown, case number 2019CF2011457 (007), Superior
                Court of the District of Columbia.
                Judgment in U.S. v. Delonte Brown, case number 2019CMD020524 (008),
                Superior Court of the District of Columbia.
         Case 1:18-cr-00266-RJL Document 6-1 Filed 09/18/19 Page 3 of 5



       7.      Judgment in U.S. v. Delonte Brown, case number 2019CMD009210 (009),
               Superior Court of the District of Columbia.
       8.      Letter dated July 19, 2018, to the Honorable Maria Elizabeth Raffinan regarding
               failure to report (010).
       9.      Furlough Application - Approval and Record (011-012).
       10.     Notice of Release and Arrival (013).
         .
        11     Prisoner Release Notification (014-015).
       12.     Memorandum dated July 19, 2018, to F. Entzel, Warden (016).
       13.     Notice of Escaped Federal Prisoner (017).
       14.     Judgment in criminal case number 2017 CF3011441 (0 1 8-0 1 9).
       15.     Authorized Unescorted Commitments and Transfers (020).
       16.     Transfer Order (021).
       17.     Travel Itinerary for Delonte Brown (022).
       18.     Notice of Release and Arrival (023).
       19.     Prisoner Release Notification (024-025).
       20.     Authorized Unescorted Commitments and Transfers (026).
       21.     Transfer Order (027).
       22.     Notice of Release and Arrival (028).
       23.     Prisoner Release Notification (029-030).
       24.     Travel Itinerary for Delonte Brown (031).
       25.     Notice of Release and Arrival (032).
       26.     Prisoner Release Notification (033-034).
       27.     Electronic mail dated July 19,2018, from the Residential Reentry Office staff
               member (035-036).
       28.     Supervision Release Plan (037).
       29.     Institutional Referral for RRC Placement (038).
       30.     Notice of Escaped Federal Prisoner (039).
       31.     Memorandum dated July 19, 2018, to F. Entzel, Warden (040).

       B.      Evidence

               1.      Physical Evidence

       At trial the government may seek to introduce any of the documents produced in discovery.

               2.      Inspection

        Upon request, you are entitled to inspect and copy or photograph certain books, papers,
documents, photographs, tangible objects, buildings or places that are within the possession,
custody or control of the government. See Fed. R. Crim. Pro. l6(a)(1)(E). If you would like to
view any of the evidence listed above or described on the police reports for this case, please contact
me immediately and we can make arrangements for you, or yotrr certified investigator, to inspect
the evidence. These arrangements will include a condition that you not raise any objection to the
admissibility of such evidence at trial because of the break in the chain-of-custody occasioned by
your inspection.
          Case 1:18-cr-00266-RJL Document 6-1 Filed 09/18/19 Page 4 of 5



               3.      Reports of Examinations or Tests and Experts

       At this time we do not anticipate any expert witnesses. No examinations and tests         have
been conducted.

       C.      Rute 404(b) Evidence

        The government is reviewing this case and will provide the required notice should we
decide to seek to admit Rule 404(b) evidence.

       D.      Defendant's Statements

       At this time, we are not aware of any statements by your client.

       E.      Defendant's Criminal Convictions

       At this time, we are aware of the following adult criminal convictions for your client:

 CharRc                             CourVJurisdiction                        .Date
 Possession of a Controlled         Superior Court of the District of         08/28/2019
 Substance                          Columbia
 2019CⅣ lD010245
 Driving l」 ndcr the lnflucncc of   Superior Court of the District   of       08/28/2019
 Alcohol or Drugs                   Columbia
 2019CTF010192
 Attempted Assault with a           Superior Court of the District   of       07/20/2017
 Danserous Weapon Shot Foot         Columbia
 Bail Reforln Act(Fclony)           Superior Court of the District   of       07/20/2017
 2017CF2011457                      Columbia
 Attempted Threats to do Bodily     Superior Court of the District   of       03/13/2017
 Harm (Misdemeanor) and             Columbia
 Attempted Possession of
 Prohibited Weapon
 2016CMD020524
 Simple Assault and Threats to      Superior Court of the District of         12/10/2014
 do Bodily Hallll(MiSdCmeanor)      Columbia
 2014CNIID009210


       E.      Bradv Information

       The government is unaware of any Brady information at this time. Should we learn of any
Brady information, we will disclose it in accordance with our Brady obligations.
          Case 1:18-cr-00266-RJL Document 6-1 Filed 09/18/19 Page 5 of 5



         F.    Government's Discovery Requests

       This letter also constitutes the Government's demand for pretrial discovery consistent with
Federal Rule of Criminal Procedure 16(b). We therefore request the opportunity to inspect and/or
copies of the following items:

         a.    Any documents or other physical objects intended to be introduced          as
               exhibits of the defendant at trial; or which are prepared by a witness whom
               the defendant intends to call at trial;

         b.    any results or reports of physical or mental examinations, and of scientific
               tests or experiments made in connection with this case, or copies thereof,
               within the possession or control of the defendant, which the defendant
               intends to introduce as evidence at trial, or which are prepared by a witness
               whom the defendant intends to call at trial when the results or reports relate
               to the testimony of such witness; and

         c.    a copy   of   a   written summary of potential expert witness testimony.

        Thank you for your prompt attention to this matter. If you have any questions or concerns,
please contact me at your convenience at (202) 252-7740.

                                                   JESSIE K. LIU
                                                   U.S. Attorney


                                           By:
                                                              Clark
                                                   Assistant United States Attorney


Encl.:
